Title: From George Washington to Richard Henry Lee, 24 October 1793
From: Washington, George
To: Lee, Richard Henry


          
            Dear Sir,
            Mount Vernon 2⟨4⟩th Octr 1793
          
          Your favor of yesterday the 23d was handed to me upon
            my return from my usual ride, & almost at the moment I was setting down (with
            company) to dinner, which prevented my acknowledging the receipt of it by your
            servant.
          I am sorry I shall not have the pleasure of seeing you & your Lady before I return
            to the Northward, and regret the cause. On sunday, if I
            can previously arrange some business that presses, I shall commence my journey, and if I
            can render you any service whither I am going, I should be happy in doing it.
          On fair ground, it would be difficult to assign reasons for the conduct of those who
            are arraigning, & constantly (as far as they are able) embarrassing the measures of
            government with respect to its pacific disposition towards the Belligerent Powers in the
            convulsive dispute which agitated them but their motives are too obvious to those who
            have the means of information, & have viewed the different
            grounds they have taken to mistake their object. It is not the cause of France (nor I
            believe not of liberty) they regard; for could they involve this Country in War (no
            matter with whom) & disgrace, they would be among the first and loudest of the
            clamourers against the expence and impolicy of the measure.
          The specimens you have seen of Mr G——ts sentiments & conduct in the Gazettes, form
            a small part only of the agregate; but you can judge from these to what test the temper
            of the Executive has been put in its various transactions with this Gentleman. Tis
            probable, the whole will be exhibited to public view in the course of the next Session
            of Congress—delicacy towards his Nation, has restrained doing it hitherto. The best that
            can be said of this agent is, that he is entirely unfit for the Mission on which he is
            employed, unless, contrary to the express & unequivocal declaration of his Country
            (wch I hope is not the case)—made through himself—it is meant to involve ours in all the
            horrors of an European War. This, or interested motives of his own—or having become a
            dupe, & the tool of a Party, formed on various
            principles but to effect local purposes, is the only solution that can be given of his
            conduct.
          I sincerely wish that Mrs Lee & yourself may soon & effectually recover your
            healths & with very great esteem & regard I am—Dear Sir Your Most Obedt &
            Affecte Hble Servant
          
            Go: Washington
          
        